Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant has amended independent claims to integrated the indicated allowable subject matter
Claim 4 has been cancelled
Response to Arguments
Applicant’s arguments, see  “Remarks” , filed 06/08/2021, with respect to 1-3, and 5-16 have been fully considered and are persuasive.  Applicant has integrated indicated allowable subject matter from claim 4 of the original claim set into the independent claims. The 102 and 103 rejections of the previous action have been withdrawn/overcome by the amendment.
Allowable Subject Matter
Claims 1-3, 5-16 allowed.
The following is an examiner’s statement of reasons for allowance: previously indicated allowable subject matter (From non-final rejection) was integrated into the independent claims, thus they and the dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Altman, “Device, System, and Method for Autonomous Driving and Tele-Operated Vehicles”, US20210116907; Biehler et al, “Method and System for Remotely Controlling a Vehicle, US20200004240; Meunster et al, “Virtual Reality Autonomous Driving Takeover”, US20190384286; Magzimof et al, “Vehicle Routing Evaluation Based on Predicted Network Performance”, US20190383624.
Altman gives a remote driving system, Altman focus in the use of AI in the driving system.
Biehler et al gives a remote driving system similar to applicant’s, no mention/suggest of state matching/detection between the remote unit and the vehicle.
Meunster et al gives a virtual reality driving system, however system is a headset as opposed to remote station/another vehicle.
Magzimof et al gives a remote driving system which self-driving capabilities of the car augment the remote driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661